DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 and 13 are objected to because of the following informalities: 
Claim 3: Line 1 reads “the softmax output for reach of the plurality…” the word “reach” should be spelled “each.”
Claim 13: Line 1 reads “the softmax output for reach of the plurality…” the word “reach” should be spelled “each.”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 7 - 9, 11, and 17 - 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Homayounfar (US 20190147255 A1).
As per claim 1: Homayounfar teaches the following,
A method of controlling a vehicle, comprising: receiving, by a processor, aerial image data depicting an environment; [ See at least Paragraph 0023: “…An autonomous vehicle can include a vehicle computing system located onboard the autonomous vehicle to help control the autonomous vehicle…” And Paragraph 0025: “To help create sparse geographic data (e.g., a lane graph), the computing system can obtain sensor data associated with at least a portion of a surrounding environment of an autonomous vehicle. The sensor data can include LIDAR data associated with the surrounding environment of the autonomous vehicle. The LIDAR data can be captured via a roof-mounted LIDAR system of the autonomous vehicle… The computing system can project the LIDAR point cloud into a two-dimensional overhead view image (e.g., bird's eye view image with a resolution of 960×960 at a 5 cm per pixel resolution). The rasterized overhead view image can depict at least a portion of the surrounding environment of the autonomous vehicle (e.g., a 48 m by 48 m area with the vehicle at the center bottom of the image).” ]
processing, by the processor, the aerial image data with a plurality of trained deep learning models to produce a predicted radar map; and controlling the vehicle based on the predicted radar map. [ See at least Paragraph 0022: “For safe operation, it is important for autonomous vehicles to reliably understand where the lane boundaries of its surrounding environment are located. Accordingly, the present disclosure provides an improved approach for generating sparse geographic data (e.g., lane graphs) that can be utilized by an autonomous vehicle to identify the location of lane boundaries within its surrounding environment. For example, autonomous vehicles can obtain sensor data such as, for example, Light Detection and Ranging (LIDAR) data (e.g., via its onboard LIDAR system). This sensor data can depict at least a portion of the vehicle's surrounding environment. The computing systems and methods of the present disclosure can leverage this sensor data and machine-learned model(s) (e.g., neural networks, etc.) to identify the number of lane boundaries within the surrounding environment and the regions in which each lane boundary is located…” And Paragraph 0023: “More particularly, an autonomous vehicle can be a ground-based autonomous vehicle (e.g., car, truck, bus, etc.) or another type of vehicle (e.g., aerial vehicle) that can operate with minimal and/or no interaction from a human operator. An autonomous vehicle can include a vehicle computing system located onboard the autonomous vehicle to help control the autonomous vehicle. The vehicle computing system can be located onboard the autonomous vehicle, in that the vehicle computing system can be located on or within the autonomous vehicle. The vehicle computing system can include one or more sensors (e.g., cameras, Light Detection and Ranging (LIDAR), Radio Detection and Ranging (RADAR), etc.), an autonomy computing system (e.g., for determining autonomous navigation), one or more vehicle control systems (e.g., for controlling braking, steering, powertrain, etc.), and/or other systems. The vehicle computing system can obtain sensor data from sensor(s) onboard the vehicle (e.g., cameras, LIDAR, RADAR, etc.), attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data, and generate an appropriate motion plan through the vehicle's surrounding environment.” And Paragraph 0035: “An autonomous vehicle can be configured to perform one or more vehicle actions based at least in part on the sparse geographic data. For example, the autonomous vehicle can localize itself within its surrounding environment based on a lane graph. The autonomous vehicle (e.g., a positioning system) can be configured to determine a location of the autonomous vehicle (e.g., within a travel lane on a highway) based at least in part on the one or more polylines of a lane graph. Additionally, or alternatively, the autonomous vehicle (e.g., a perception system) can be configured to perceive an object within the surrounding environment based at least in part on a lane graph. For example, a lane graph can help the vehicle computing system determine that an object is more likely a vehicle than any other type of object because a vehicle is more likely to be within the travel lane (between certain polylines) on a highway (e.g., than a bicycle, pedestrian, etc.). Additionally, or alternatively, an autonomous vehicle (e.g., a prediction system) can be configured to predict a motion trajectory of an object within the surrounding environment of the autonomous vehicle based at least in part on a lane graph...” ]
As per claim 7: Homayounfar discloses all the limitations of claim 1. Homayounfar further discloses the following,
further comprising training the plurality of deep learning model based on a set of data comprising aerial images and labeled radar images. [ See at least Paragraph 102: “The model trainer can utilize loss function(s) can be used to train the machine-learned model(s). The loss function(s) can, for example, teach a model when to stop counting lane boundaries. For instance, to train a machine-learned lane boundary detection model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability. The model trainer can train a machine-learned model based on a set of training data. The training data can include, for example, ground truth data (e.g., sensor data, lane graph, etc.). The ground truth for the regions can be bins in which an initial vertex of a lane boundary falls. The ground truth bins can be presented to the loss function in a particular order such as, for example, from the left of sensor data (e.g., an overhead view LIDAR image) to the right of the sensor data (e.g., the LIDAR image). For the binary cross entropy, the ground truth can be equal to one for each lane boundary and zero when it is time to stop counting the lane boundaries (e.g., in a particular overhead view LIDAR image depicting a portion of an environment of a vehicle).” And Paragraph 0062: “…In some implementations, the sensor data can also, or alternatively, include other types of sensor data (e.g., motion sensor data, camera sensor data, RADAR sensor data, SONAR sensor data, etc.)” and See Paragraph 0101: “In some implementations, the machine learning computing system and/or the computing system can train the machine-learned models and/or through use of a model trainer. The model trainer can train the machine-learned models and/or using one or more training or learning algorithms. One example training technique is backwards propagation of errors. In some implementations, the model trainer can perform supervised training techniques using a set of labeled training data.” ]
As per claim 8: Homayounfar discloses all the limitations of claim 7. Homayounfar further discloses the following,
further comprising optimizing hyper-parameters of the deep learning model during the training. [ See at least Paragraph 0101: “In some implementations, the machine learning computing system and/or the computing system can train the machine-learned models and/or through use of a model trainer. The model trainer can train the machine-learned models and/or using one or more training or learning algorithms. One example training technique is backwards propagation of errors. In some implementations, the model trainer can perform supervised training techniques using a set of labeled training data. In other implementations, the model trainer can perform unsupervised training techniques using a set of unlabeled training data. The model trainer can perform a number of generalization techniques to improve the generalization capability of the models being trained. Generalization techniques include weight decays, dropouts, or other techniques.” And Paragraph 0102: “The model trainer can utilize loss function(s) can be used to train the machine-learned model(s). The loss function(s) can, for example, teach a model when to stop counting lane boundaries. For instance, to train a machine-learned lane boundary detection model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability…The loss function(s) can, for example, teach a model when to stop counting lane boundaries. For instance, to train a machine-learned lane boundary detection model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability.” ] 
The above reference citations teach the use of the same training technique as recited in the applicant’s specification; [Paragraph 0011] “In various embodiments, the hyper-parameters include a number of layers, a filter size, a filter depth, class weights in a loss function, and a number of epochs.”
As per claim 9: Homayounfar discloses all the limitations of claim 8. Homayounfar further discloses the following,
wherein the hyper-parameters comprise a number of layers, a filter size, a filter depth, class weights in a loss function, and a number of epochs. [ See at least Paragraph 0101: “In some implementations, the machine learning computing system and/or the computing system can train the machine-learned models and/or through use of a model trainer. The model trainer can train the machine-learned models and/or using one or more training or learning algorithms. One example training technique is backwards propagation of errors. In some implementations, the model trainer can perform supervised training techniques using a set of labeled training data. In other implementations, the model trainer can perform unsupervised training techniques using a set of unlabeled training data. The model trainer can perform a number of generalization techniques to improve the generalization capability of the models being trained. Generalization techniques include weight decays, dropouts, or other techniques.” And Paragraph 0102: “The model trainer can utilize loss function(s) can be used to train the machine-learned model(s). The loss function(s) can, for example, teach a model when to stop counting lane boundaries. For instance, to train a machine-learned lane boundary detection model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability…The loss function(s) can, for example, teach a model when to stop counting lane boundaries. For instance, to train a machine-learned lane boundary detection model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability.” ] 
The above reference citations teach the use of the same training technique as recited in the applicant’s specification; [Paragraph 0011] “In various embodiments, the hyper-parameters include a number of layers, a filter size, a filter depth, class weights in a loss function, and a number of epochs.”
As per claim 11: Homayounfar teaches the following,
A system for controlling a vehicle, comprising: a data storage device that stores a plurality of trained deep learning models; [ See at least Paragraph 0007: “Yet another example aspect of the present disclosure is directed to a computing system. The computing system includes one or more tangible, non-transitory computer-readable media that store a first machine-learned model that is configured to identify a plurality of lane boundaries within at least a portion of a surrounding environment of an autonomous vehicle based at least in part on input data associated with sensor data and to generate an output that is indicative of at least one region that is associated with a respective lane boundary of the plurality of lane boundaries and a second machine-learned model that is configured to generate a lane graph associated with the portion of the surrounding environment of the autonomous vehicle based at least in part on at least a portion of the output generated from the first machine-learned model. The lane graph includes a plurality of polylines indicative of the plurality of lane boundaries within the portion of the surrounding environment of the autonomous vehicle.” ]
and a controller configured to, by a processor, receive aerial image data depicting an environment of the vehicle, process the aerial image data with the plurality of trained deep learning models to produce a predicted radar map, and control the vehicle based on the predicted radar map. [ See at least Paragraph 0022: “For safe operation, it is important for autonomous vehicles to reliably understand where the lane boundaries of its surrounding environment are located. Accordingly, the present disclosure provides an improved approach for generating sparse geographic data (e.g., lane graphs) that can be utilized by an autonomous vehicle to identify the location of lane boundaries within its surrounding environment. For example, autonomous vehicles can obtain sensor data such as, for example, Light Detection and Ranging (LIDAR) data (e.g., via its onboard LIDAR system). This sensor data can depict at least a portion of the vehicle's surrounding environment. The computing systems and methods of the present disclosure can leverage this sensor data and machine-learned model(s) (e.g., neural networks, etc.) to identify the number of lane boundaries within the surrounding environment and the regions in which each lane boundary is located…” And Paragraph 0023: “More particularly, an autonomous vehicle can be a ground-based autonomous vehicle (e.g., car, truck, bus, etc.) or another type of vehicle (e.g., aerial vehicle) that can operate with minimal and/or no interaction from a human operator. An autonomous vehicle can include a vehicle computing system located onboard the autonomous vehicle to help control the autonomous vehicle. The vehicle computing system can be located onboard the autonomous vehicle, in that the vehicle computing system can be located on or within the autonomous vehicle. The vehicle computing system can include one or more sensors (e.g., cameras, Light Detection and Ranging (LIDAR), Radio Detection and Ranging (RADAR), etc.), an autonomy computing system (e.g., for determining autonomous navigation), one or more vehicle control systems (e.g., for controlling braking, steering, powertrain, etc.), and/or other systems. The vehicle computing system can obtain sensor data from sensor(s) onboard the vehicle (e.g., cameras, LIDAR, RADAR, etc.), attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data, and generate an appropriate motion plan through the vehicle's surrounding environment.” And Paragraph 0035: “An autonomous vehicle can be configured to perform one or more vehicle actions based at least in part on the sparse geographic data. For example, the autonomous vehicle can localize itself within its surrounding environment based on a lane graph. The autonomous vehicle (e.g., a positioning system) can be configured to determine a location of the autonomous vehicle (e.g., within a travel lane on a highway) based at least in part on the one or more polylines of a lane graph. Additionally, or alternatively, the autonomous vehicle (e.g., a perception system) can be configured to perceive an object within the surrounding environment based at least in part on a lane graph. For example, a lane graph can help the vehicle computing system determine that an object is more likely a vehicle than any other type of object because a vehicle is more likely to be within the travel lane (between certain polylines) on a highway (e.g., than a bicycle, pedestrian, etc.). Additionally, or alternatively, an autonomous vehicle (e.g., a prediction system) can be configured to predict a motion trajectory of an object within the surrounding environment of the autonomous vehicle based at least in part on a lane graph...” ]
As per claim 17: Homayounfar discloses all the limitations of claim 11. Homayounfar further discloses the following,
wherein the controller is further configured to train the plurality of deep learning model based on a set of data comprising aerial images and labeled radar images. [ See at least Paragraph 102: “The model trainer can utilize loss function(s) can be used to train the machine-learned model(s). The loss function(s) can, for example, teach a model when to stop counting lane boundaries. For instance, to train a machine-learned lane boundary detection model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability. The model trainer can train a machine-learned model based on a set of training data. The training data can include, for example, ground truth data (e.g., sensor data, lane graph, etc.). The ground truth for the regions can be bins in which an initial vertex of a lane boundary falls. The ground truth bins can be presented to the loss function in a particular order such as, for example, from the left of sensor data (e.g., an overhead view LIDAR image) to the right of the sensor data (e.g., the LIDAR image). For the binary cross entropy, the ground truth can be equal to one for each lane boundary and zero when it is time to stop counting the lane boundaries (e.g., in a particular overhead view LIDAR image depicting a portion of an environment of a vehicle).” also Paragraph 0062: “…In some implementations, the sensor data can also, or alternatively, include other types of sensor data (e.g., motion sensor data, camera sensor data, RADAR sensor data, SONAR sensor data, etc.).” and See Paragraph 0101: “In some implementations, the machine learning computing system and/or the computing system can train the machine-learned models and/or through use of a model trainer. The model trainer can train the machine-learned models and/or using one or more training or learning algorithms. One example training technique is backwards propagation of errors. In some implementations, the model trainer can perform supervised training techniques using a set of labeled training data.” ]
As per claim 18: Homayounfar discloses all the limitations of claim 17. Homayounfar further discloses the following,
wherein the controller is further configured to optimize hyper-parameters of the deep learning model during the training. [ See at least Paragraph 0101: “In some implementations, the machine learning computing system and/or the computing system can train the machine-learned models and/or through use of a model trainer. The model trainer can train the machine-learned models and/or using one or more training or learning algorithms. One example training technique is backwards propagation of errors. In some implementations, the model trainer can perform supervised training techniques using a set of labeled training data. In other implementations, the model trainer can perform unsupervised training techniques using a set of unlabeled training data. The model trainer can perform a number of generalization techniques to improve the generalization capability of the models being trained. Generalization techniques include weight decays, dropouts, or other techniques.” And Paragraph 0102: “The model trainer can utilize loss function(s) can be used to train the machine-learned model(s). The loss function(s) can, for example, teach a model when to stop counting lane boundaries. For instance, to train a machine-learned lane boundary detection model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability…The loss function(s) can, for example, teach a model when to stop counting lane boundaries. For instance, to train a machine-learned lane boundary detection model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability.” ] 
The above reference citations teach the use of the same training technique as recited in the applicant’s specification; [Paragraph 0011] “In various embodiments, the hyper-parameters include a number of layers, a filter size, a filter depth, class weights in a loss function, and a number of epochs.”
As per claim 19: Homayounfar discloses all the limitations of claim 18. Homayounfar further discloses the following,
wherein the hyper-parameters comprise a number of layers, a filter size, a filter depth, class weights in a loss function, and a number of epochs. [ See at least Paragraph 0101: “In some implementations, the machine learning computing system and/or the computing system can train the machine-learned models and/or through use of a model trainer. The model trainer can train the machine-learned models and/or using one or more training or learning algorithms. One example training technique is backwards propagation of errors. In some implementations, the model trainer 960 can perform supervised training techniques using a set of labeled training data. In other implementations, the model trainer can perform unsupervised training techniques using a set of unlabeled training data. The model trainer can perform a number of generalization techniques to improve the generalization capability of the models being trained. Generalization techniques include weight decays, dropouts, or other techniques.” And Paragraph 0102: “The model trainer can utilize loss function(s) can be used to train the machine-learned model(s). The loss function(s) can, for example, teach a model when to stop counting lane boundaries. For instance, to train a machine-learned lane boundary detection model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability…The loss function(s) can, for example, teach a model when to stop counting lane boundaries. For instance, to train a machine-learned lane boundary detection model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability.” ] 
The above reference citations teach the use of the same training technique as recited in the applicant’s specification; [Paragraph 0011] “In various embodiments, the hyper-parameters include a number of layers, a filter size, a filter depth, class weights in a loss function, and a number of epochs.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Homayounfar (US 20190147255 A1), in view of Wheeler (US 20190204092 A1).
As per claim 2: Homayounfar discloses all the limitations
 of claim 1. Homayounfar further discloses the following,
a plurality of trained deep learning models operate within specific environments comprising of (residential, highway, suburban, urban, and rural.) [ See at least Paragraph 0022: “For safe operation, it is important for autonomous vehicles to reliably understand where the lane boundaries of its surrounding environment are located. Accordingly, the present disclosure provides an improved approach for generating sparse geographic data (e.g., lane graphs) that can be utilized by an autonomous vehicle to identify the location of lane boundaries within its surrounding environment. For example, autonomous vehicles can obtain sensor data such as, for example, Light Detection and Ranging (LIDAR) data (e.g., via its onboard LIDAR system). This sensor data can depict at least a portion of the vehicle's surrounding environment. The computing systems and methods of the present disclosure can leverage this sensor data and machine-learned model(s) (e.g., neural networks, etc.) to identify the number of lane boundaries within the surrounding environment and the regions in which each lane boundary is located.” Also see at least Paragraph 0059: “FIG. 2 depicts an example environment of the vehicle according to example embodiments of the present disclosure. The surrounding environment of the vehicle can be, for example, a highway environment, an urban environment, a residential environment, a rural environment, and/or other types of environments. The surrounding environment can include one or more objects such as an object (e.g., another vehicle, etc.). The surrounding environment can include one or more lane boundaries. As described herein, the lane boundaries can include, for example, lane markings and/or other indicia associated with a travel lane and/or travel way (e.g., the boundaries thereof). For example, the one or more lane boundaries can be located within a highway on which the vehicle is located.” ]
Homayounfar teaches the use of machine learning models and neural networks to operate in different types of surrounding environments (highway, urban, residential, rural, and/or other types,) but does not teach having separate models dedicated for each type. Wheeler however teaches using appropriate deep learning models for specific localized geographical regions. 
[ See at least paragraph 0116: “If the localization module determines that the deep learning based model has poor performance and is unable to predict the best localization variant, the localization module identifies the geographical regions where the model is inaccurate..., in regions where the deep learning based model is accurate, the localization module is able to use the deep learning based model in those regions thereby saving computational resources by not having to perform brute force analysis.”  Also see paragraph 0117: “Although the above embodiments describe a deep learning based model, the above analysis can also be performed with other machine learning based models, for example, machine learning based models. For example, the localization module extract specific features of the geographical regions and provides them as input to the machine learning based model. The machine learning based model predicts one or more localization variants that perform well for the input geographical region or the machine learning based model determines a score for a particular localization variant indicating the performance of the localization variant in the geographical region. Examples of features of a geographical region include types of structures present in the geographical region such as building, tunnels, bridges as well as features describing physical features such as rivers, hills, altitude of different points, and so on.” ]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar to include the use of separate models configured to each environment. Thus having specially configured models for the appropriate environment would “thereby save computational resources by not having to perform brute force analysis” (Wheeler, 0117.)
As per claim 12: Homayounfar discloses all the limitations of claim 11. Homayounfar further discloses the following,
wherein the plurality of trained deep learning models to operate within specific environments comprising of (residential, highway, suburban, urban, and rural.) [ See at least Paragraph 0022: “For safe operation, it is important for autonomous vehicles to reliably understand where the lane boundaries of its surrounding environment are located. Accordingly, the present disclosure provides an improved approach for generating sparse geographic data (e.g., lane graphs) that can be utilized by an autonomous vehicle to identify the location of lane boundaries within its surrounding environment. For example, autonomous vehicles can obtain sensor data such as, for example, Light Detection and Ranging (LIDAR) data (e.g., via its onboard LIDAR system). This sensor data can depict at least a portion of the vehicle's surrounding environment. The computing systems and methods of the present disclosure can leverage this sensor data and machine-learned model(s) (e.g., neural networks, etc.) to identify the number of lane boundaries within the surrounding environment and the regions in which each lane boundary is located. Also see at least Paragraph 0059: “FIG. 2 depicts an example environment of the vehicle according to example embodiments of the present disclosure. The surrounding environment of the vehicle can be, for example, a highway environment, an urban environment, a residential environment, a rural environment, and/or other types of environments. The surrounding environment can include one or more objects such as an object (e.g., another vehicle, etc.). The surrounding environment can include one or more lane boundaries. As described herein, the lane boundaries can include, for example, lane markings and/or other indicia associated with a travel lane and/or travel way (e.g., the boundaries thereof). For example, the one or more lane boundaries can be located within a highway on which the vehicle is located.” ]
Homayounfar teaches the use of machine learning models and neural networks to operate in different types of surrounding environments (highway, urban, residential, rural, and/or other types,) but does not teach having separate models for each type. Wheeler however teaches using appropriate deep learning models for specific localized geographical regions. 
[ See at least paragraph 0116: “If the localization module determines that the deep learning based model has poor performance and is unable to predict the best localization variant, the localization module identifies the geographical regions where the model is inaccurate..., in regions where the deep learning based model is accurate, the localization module is able to use the deep learning based model in those regions thereby saving computational resources by not having to perform brute force analysis.”  Also see paragraph 0117: “Although the above embodiments describe a deep learning based model, the above analysis can also be performed with other machine learning based models, for example, machine learning based models. For example, the localization module extract specific features of the geographical regions and provides them as input to the machine learning based model. The machine learning based model predicts one or more localization variants that perform well for the input geographical region or the machine learning based model determines a score for a particular localization variant indicating the performance of the localization variant in the geographical region. Examples of features of a geographical region include types of structures present in the geographical region such as building, tunnels, bridges as well as features describing physical features such as rivers, hills, altitude of different points, and so on.” ]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar to include the use of separate models configured to each environment. Thus having specially configured models for the appropriate environment would “thereby save computational resources by not having to perform brute force analysis” (Wheeler, 0117.)
As per claim 20: Homayounfar teaches the following,
A vehicle, comprising: a data storage device that stores a plurality of trained deep learning models, [ See at least Paragraph 0007: “Yet another example aspect of the present disclosure is directed to a computing system. The computing system includes one or more tangible, non-transitory computer-readable media that store a first machine-learned model that is configured to identify a plurality of lane boundaries within at least a portion of a surrounding environment of an autonomous vehicle based at least in part on input data associated with sensor data and to generate an output that is indicative of at least one region that is associated with a respective lane boundary of the plurality of lane boundaries and a second machine-learned model that is configured to generate a lane graph associated with the portion of the surrounding environment of the autonomous vehicle based at least in part on at least a portion of the output generated from the first machine-learned model. The lane graph includes a plurality of polylines indicative of the plurality of lane boundaries within the portion of the surrounding environment of the autonomous vehicle.” ]
wherein the trained deep learning models operate within specific environments comprising of (residential, highway, suburban, urban, and rural.)  [ See at least Paragraph 0022: “For safe operation, it is important for autonomous vehicles to reliably understand where the lane boundaries of its surrounding environment are located. Accordingly, the present disclosure provides an improved approach for generating sparse geographic data (e.g., lane graphs) that can be utilized by an autonomous vehicle to identify the location of lane boundaries within its surrounding environment. For example, autonomous vehicles can obtain sensor data such as, for example, Light Detection and Ranging (LIDAR) data (e.g., via its onboard LIDAR system). This sensor data can depict at least a portion of the vehicle's surrounding environment. The computing systems and methods of the present disclosure can leverage this sensor data and machine-learned model(s) (e.g., neural networks, etc.) to identify the number of lane boundaries within the surrounding environment and the regions in which each lane boundary is located.” Also see at least Paragraph 0059: “FIG. 2 depicts an example environment of the vehicle according to example embodiments of the present disclosure. The surrounding environment of the vehicle can be, for example, a highway environment, an urban environment, a residential environment, a rural environment, and/or other types of environments. The surrounding environment can include one or more objects such as an object (e.g., another vehicle, etc.). The surrounding environment can include one or more lane boundaries. As described herein, the lane boundaries can include, for example, lane markings and/or other indicia associated with a travel lane and/or travel way (e.g., the boundaries thereof). For example, the one or more lane boundaries can be located within a highway on which the vehicle is located.” ]
and a controller configured to, by a processor, receive aerial image data depicting an environment of the vehicle, [ See at least Paragraph 0023: “…An autonomous vehicle can include a vehicle computing system located onboard the autonomous vehicle to help control the autonomous vehicle. The vehicle computing system can be located onboard the autonomous vehicle, in that the vehicle computing system can be located on or within the autonomous vehicle. The vehicle computing system can include one or more sensors (e.g., cameras, Light Detection and Ranging (LIDAR), Radio Detection and Ranging (RADAR), etc.), an autonomy computing system (e.g., for determining autonomous navigation), one or more vehicle control systems (e.g., for controlling braking, steering, powertrain, etc.), and/or other systems. The vehicle computing system can obtain sensor data from sensor(s) onboard the vehicle (e.g., cameras, LIDAR, RADAR, etc.), attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data, and generate an appropriate motion plan through the vehicle's surrounding environment.” And Paragraph 0025: “To help create sparse geographic data (e.g., a lane graph), the computing system can obtain sensor data associated with at least a portion of a surrounding environment of an autonomous vehicle. The sensor data can include LIDAR data associated with the surrounding environment of the autonomous vehicle. The LIDAR data can be captured via a roof-mounted LIDAR system of the autonomous vehicle. The LIDAR data can be indicative of a LIDAR point cloud associated with the surrounding environment of the autonomous vehicle (e.g., created by LIDAR sweep(s) of the vehicle's LIDAR system). The computing system can project the LIDAR point cloud into a two-dimensional overhead view image (e.g., bird's eye view image with a resolution of 960×960 at a 5 cm per pixel resolution). The rasterized overhead view image can depict at least a portion of the surrounding environment of the autonomous vehicle (e.g., a 48 m by 48 m area with the vehicle at the center bottom of the image).” ]
process the aerial image data with the plurality of trained deep learning models to produce a predicted radar map, and control the vehicle based on the predicted radar map. [ See at least Paragraph 0022: “For safe operation, it is important for autonomous vehicles to reliably understand where the lane boundaries of its surrounding environment are located. Accordingly, the present disclosure provides an improved approach for generating sparse geographic data (e.g., lane graphs) that can be utilized by an autonomous vehicle to identify the location of lane boundaries within its surrounding environment. For example, autonomous vehicles can obtain sensor data such as, for example, Light Detection and Ranging (LIDAR) data (e.g., via its onboard LIDAR system). This sensor data can depict at least a portion of the vehicle's surrounding environment. The computing systems and methods of the present disclosure can leverage this sensor data and machine-learned model(s) (e.g., neural networks, etc.) to identify the number of lane boundaries within the surrounding environment and the regions in which each lane boundary is located…” And Paragraph 0023: “More particularly, an autonomous vehicle can be a ground-based autonomous vehicle (e.g., car, truck, bus, etc.) or another type of vehicle (e.g., aerial vehicle) that can operate with minimal and/or no interaction from a human operator. An autonomous vehicle can include a vehicle computing system located onboard the autonomous vehicle to help control the autonomous vehicle. The vehicle computing system can be located onboard the autonomous vehicle, in that the vehicle computing system can be located on or within the autonomous vehicle. The vehicle computing system can include one or more sensors (e.g., cameras, Light Detection and Ranging (LIDAR), Radio Detection and Ranging (RADAR), etc.), an autonomy computing system (e.g., for determining autonomous navigation), one or more vehicle control systems (e.g., for controlling braking, steering, powertrain, etc.), and/or other systems. The vehicle computing system can obtain sensor data from sensor(s) onboard the vehicle (e.g., cameras, LIDAR, RADAR, etc.), attempt to comprehend the vehicle's surrounding environment by performing various processing techniques on the sensor data, and generate an appropriate motion plan through the vehicle's surrounding environment.” And Paragraph 0035: “An autonomous vehicle can be configured to perform one or more vehicle actions based at least in part on the sparse geographic data. For example, the autonomous vehicle can localize itself within its surrounding environment based on a lane graph. The autonomous vehicle (e.g., a positioning system) can be configured to determine a location of the autonomous vehicle (e.g., within a travel lane on a highway) based at least in part on the one or more polylines of a lane graph. Additionally, or alternatively, the autonomous vehicle (e.g., a perception system) can be configured to perceive an object within the surrounding environment based at least in part on a lane graph. For example, a lane graph can help the vehicle computing system determine that an object is more likely a vehicle than any other type of object because a vehicle is more likely to be within the travel lane (between certain polylines) on a highway (e.g., than a bicycle, pedestrian, etc.). Additionally, or alternatively, an autonomous vehicle (e.g., a prediction system) can be configured to predict a motion trajectory of an object within the surrounding environment of the autonomous vehicle based at least in part on a lane graph...” ]
Homayounfar teaches the use of machine learning models and neural networks to operate in different types of surrounding environments (highway, urban, residential, rural, and/or other types,) but does not teach having separate models for each type. Wheeler however teaches using appropriate deep learning models for specific localized geographical regions. 
• [ See at least paragraph 0116: “If the localization module determines that the deep learning based model has poor performance and is unable to predict the best localization variant, the localization module identifies the geographical regions where the model is inaccurate..., in regions where the deep learning based model is accurate, the localization module is able to use the deep learning based model in those regions thereby saving computational resources by not having to perform brute force analysis.”  Also see paragraph 0117: “Although the above embodiments describe a deep learning based model, the above analysis can also be performed with other machine learning based models, for example, machine learning based models. For example, the localization module extract specific features of the geographical regions and provides them as input to the machine learning based model. The machine learning based model predicts one or more localization variants that perform well for the input geographical region or the machine learning based model determines a score for a particular localization variant indicating the performance of the localization variant in the geographical region. Examples of features of a geographical region include types of structures present in the geographical region such as building, tunnels, bridges as well as features describing physical features such as rivers, hills, altitude of different points, and so on.” ]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar to include the use of separate models configured to each environment. Thus having specially configured models for the appropriate environment would “thereby save computational resources by not having to perform brute force analysis” (Wheeler, 0117.)

Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Homayounfar (US 20190147255 A1), in view of Wheeler (US 20190204092 A1), in further view of Liang (US 20190286921 A1).
As per claim 3: Homayounfar and Wheeler disclose all the limitations of claim 2. Homayounfar further discloses the following,
wherein the processing the aerial image data comprises: producing a softmax output for each of a plurality of classes, [ See at least Paragraph 0028: “A loss function can be used to train the machine-learned lane boundary detection model. For instance, to train this model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability. The ground truth for the regions can be bins in which an initial vertex of a lane boundary falls. The ground truth bins can be presented to the loss function in a particular order such as, for example, from the left of an overhead view LIDAR image to the right of the LIDAR image. For the binary cross entropy, the ground truth can be equal to one for each lane boundary and zero when it is time to stop counting the lane boundaries (e.g., in a particular overhead view LIDAR image depicting a portion of an environment of a vehicle). Additionally, or alternatively, other techniques can be utilized to train the machine-learned lane boundary detection model.” ]
wherein the producing the softmax output for reach of the plurality of classes is produced for each of the models operating within specific environments comprising of (residential, highway, suburban, urban, and rural.); [ See at least Paragraph 0028: “A loss function can be used to train the machine-learned lane boundary detection model. For instance, to train this model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability. The ground truth for the regions can be bins in which an initial vertex of a lane boundary falls. The ground truth bins can be presented to the loss function in a particular order such as, for example, from the left of an overhead view LIDAR image to the right of the LIDAR image. For the binary cross entropy, the ground truth can be equal to one for each lane boundary and zero when it is time to stop counting the lane boundaries (e.g., in a particular overhead view LIDAR image depicting a portion of an environment of a vehicle). Additionally, or alternatively, other techniques can be utilized to train the machine-learned lane boundary detection model.” And Paragraph 0059: “FIG. 2 depicts an example environment of the vehicle according to example embodiments of the present disclosure. The surrounding environment of the vehicle can be, for example, a highway environment, an urban environment, a residential environment, a rural environment, and/or other types of environments. The surrounding environment can include one or more objects such as an object (e.g., another vehicle, etc.). The surrounding environment can include one or more lane boundaries. As described herein, the lane boundaries can include, for example, lane markings and/or other indicia associated with a travel lane and/or travel way (e.g., the boundaries thereof). For example, the one or more lane boundaries can be located within a highway on which the vehicle is located.” ]
Homayounfar teaches the use of machine learning models with softmax outputs and neural networks to operate in different types of surrounding environments (highway, urban, residential, rural, and/or other types,) but does not teach having separate models for each type. Wheeler however teaches using the appropriate deep learning model for specific localized geographical regions. 
[ See at least paragraph 0116: “If the localization module determines that the deep learning based model has poor performance and is unable to predict the best localization variant, the localization module identifies the geographical regions where the model is inaccurate..., in regions where the deep learning based model is accurate, the localization module is able to use the deep learning based model in those regions thereby saving computational resources by not having to perform brute force analysis.”  Also see paragraph 0117: “Although the above embodiments describe a deep learning based model, the above analysis can also be performed with other machine learning based models, for example, machine learning based models. For example, the localization module extract specific features of the geographical regions and provides them as input to the machine learning based model. The machine learning based model predicts one or more localization variants that perform well for the input geographical region or the machine learning based model determines a score for a particular localization variant indicating the performance of the localization variant in the geographical region. Examples of features of a geographical region include types of structures present in the geographical region such as building, tunnels, bridges as well as features describing physical features such as rivers, hills, altitude of different points, and so on.” ]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar to include the use of separate models configured to different regions or environments. Thus having specially configured models for the appropriate environment would “thereby save computational resources by not having to perform brute force analysis” (Wheeler, 0117.) 

Homayounfar and Wheeler do not teach producing or combining softmax output for each class, and basing the combination on a maximum pixel value and thereby creating a radar map. Liang however teaches the following,
combining the softmax output for each class of the plurality of classes from each of the plurality of models based on a maximum pixel value; [ See at least Paragraph 0153: “In some non-limiting embodiments or aspects, map generation system may use a SoftMax probability function to calculate a probability distribution of the event over different events. The map generation system determines the probabilities with a range (e.g. 0 to 1), and the sum of all the probabilities will be equal to one. The map generation system uses the SoftMax function for multi-classification model it returns the probabilities of each class and the target class will have the high probability. In some cases, map generation system may output a vector of crosswalk classification.” Also See Paragraph 0130: “In some non-limiting embodiments or aspects, the prediction model may use MaxPool2d (e.g., kernel width, kernel height, stride, padding) and Conv2d (e.g., kernel width, kernel height, out channels, stride, padding, dilation). For example, map generation system processes artificial neuron data with one or more pooling layers of the convolution neural network model to produce pooling layer data associated with a pooling layer. For example, map generation system may process artificial neuron data with one or more pooling layers of the convolution neural network model to produce pooling layer data associated with a pooling layer. In some cases, the map generation system outputs to the pooling layer artificial neurons in a first set of rows and columns from a previous convolution layer. For example, the map generation system outputs an aggregated value into the pooling layer data. For example, the map generation system may aggregate by determining a max function. In such an example, feature data located in a first set of rows and columns of the convolutional layers may be subsampled into artificial neuron data associated with the artificial neurons of the convolution layer. For example, only the max input value in each receptive area is stored as pooling layer artificial neuron data. In some cases, the map generation system may determine a mean function based on the feature map.” ]
and combining the softmax output from each class to produce the predicted radar map. [ See at least Paragraph 0153: “In some non-limiting embodiments or aspects, map generation system may use a SoftMax probability function to calculate a probability distribution of the event over different events. The map generation system determines the probabilities with a range (e.g. 0 to 1), and the sum of all the probabilities will be equal to one. The map generation system uses the SoftMax function for multi-classification model it returns the probabilities of each class and the target class will have the high probability. In some cases, map generation system may output a vector of crosswalk classification.” ]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar to include producing and combining softmax outputs for each class based on a maximum pixel value and generating a radar map from the softmax output combination. The modification would further refine the softmax output teachings of the primary reference to multi-classification models, returning the probabilities of each class and the target class with high probability; as disclosed by Liang (Paragraph 0153, line 3.)
As per claim 13: Homayounfar and Wheeler disclose all the limitations of claim 12. Homayounfar further discloses the following,
wherein the controller processes the aerial image data by: producing a softmax output for each of a plurality of classes, [ See at least Paragraph 0028: “A loss function can be used to train the machine-learned lane boundary detection model. For instance, to train this model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability. The ground truth for the regions can be bins in which an initial vertex of a lane boundary falls. The ground truth bins can be presented to the loss function in a particular order such as, for example, from the left of an overhead view LIDAR image to the right of the LIDAR image. For the binary cross entropy, the ground truth can be equal to one for each lane boundary and zero when it is time to stop counting the lane boundaries (e.g., in a particular overhead view LIDAR image depicting a portion of an environment of a vehicle). Additionally, or alternatively, other techniques can be utilized to train the machine-learned lane boundary detection model.” ]
wherein the producing the softmax output for reach of the plurality of classes is produced for each of the models operating within specific environments comprising of (residential, highway, suburban, urban, and rural.); [ See at least Paragraph 0028: “A loss function can be used to train the machine-learned lane boundary detection model. For instance, to train this model, a cross entropy loss can be applied to a region softmax output and a binary cross entropy loss can be applied on a halting probability. The ground truth for the regions can be bins in which an initial vertex of a lane boundary falls. The ground truth bins can be presented to the loss function in a particular order such as, for example, from the left of an overhead view LIDAR image to the right of the LIDAR image. For the binary cross entropy, the ground truth can be equal to one for each lane boundary and zero when it is time to stop counting the lane boundaries (e.g., in a particular overhead view LIDAR image depicting a portion of an environment of a vehicle). Additionally, or alternatively, other techniques can be utilized to train the machine-learned lane boundary detection model.” And Paragraph 0059: “FIG. 2 depicts an example environment of the vehicle according to example embodiments of the present disclosure. The surrounding environment of the vehicle can be, for example, a highway environment, an urban environment, a residential environment, a rural environment, and/or other types of environments. The surrounding environment can include one or more objects such as an object (e.g., another vehicle, etc.). The surrounding environment can include one or more lane boundaries. As described herein, the lane boundaries can include, for example, lane markings and/or other indicia associated with a travel lane and/or travel way (e.g., the boundaries thereof). For example, the one or more lane boundaries can be located within a highway on which the vehicle is located.” ]
Homayounfar teaches the use of machine learning models with softmax outputs and neural networks to operate in different types of surrounding environments (highway, urban, residential, rural, and/or other types,) but does not teach having separate models for each type. Wheeler however teaches using the appropriate deep learning model for specific localized geographical regions. 
 [ See at least paragraph 0116: “If the localization module determines that the deep learning based model has poor performance and is unable to predict the best localization variant, the localization module identifies the geographical regions where the model is inaccurate..., in regions where the deep learning based model is accurate, the localization module is able to use the deep learning based model in those regions thereby saving computational resources by not having to perform brute force analysis.”  Also see paragraph 0117: “Although the above embodiments describe a deep learning based model, the above analysis can also be performed with other machine learning based models, for example, machine learning based models. For example, the localization module extract specific features of the geographical regions and provides them as input to the machine learning based model. The machine learning based model predicts one or more localization variants that perform well for the input geographical region or the machine learning based model determines a score for a particular localization variant indicating the performance of the localization variant in the geographical region. Examples of features of a geographical region include types of structures present in the geographical region such as building, tunnels, bridges as well as features describing physical features such as rivers, hills, altitude of different points, and so on.” ]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar to include the use of separate models configured to different regions or environments. Thus having specially configured models for the appropriate environment would “thereby save computational resources by not having to perform brute force analysis” (Wheeler, 0117.) 

Homayounfar and Wheeler do not teach producing or combining softmax output for each class, and basing the combination on a maximum pixel value and thereby creating a radar map. Liang however teaches the following,
combining the softmax output for each class of the plurality of classes from each of the plurality of models based on a maximum pixel value; [ See at least Paragraph 0153: “In some non-limiting embodiments or aspects, map generation system may use a SoftMax probability function to calculate a probability distribution of the event over different events. The map generation system determines the probabilities with a range (e.g. 0 to 1), and the sum of all the probabilities will be equal to one. The map generation system uses the SoftMax function for multi-classification model it returns the probabilities of each class and the target class will have the high probability. In some cases, map generation system may output a vector of crosswalk classification.” Also See Paragraph 0130: “In some non-limiting embodiments or aspects, the prediction model may use MaxPool2d (e.g., kernel width, kernel height, stride, padding) and Conv2d (e.g., kernel width, kernel height, out channels, stride, padding, dilation). For example, map generation system processes artificial neuron data with one or more pooling layers of the convolution neural network model to produce pooling layer data associated with a pooling layer. For example, map generation system may process artificial neuron data with one or more pooling layers of the convolution neural network model to produce pooling layer data associated with a pooling layer. In some cases, the map generation system outputs to the pooling layer artificial neurons in a first set of rows and columns from a previous convolution layer. For example, the map generation system outputs an aggregated value into the pooling layer data. For example, the map generation system may aggregate by determining a max function. In such an example, feature data located in a first set of rows and columns of the convolutional layers may be subsampled into artificial neuron data associated with the artificial neurons of the convolution layer. For example, only the max input value in each receptive area is stored as pooling layer artificial neuron data. In some cases, the map generation system may determine a mean function based on the feature map.” ]
and combining the softmax output from each class to produce the predicted radar map. [ See at least Paragraph 0153: “In some non-limiting embodiments or aspects, map generation system may use a SoftMax probability function to calculate a probability distribution of the event over different events. The map generation system determines the probabilities with a range (e.g. 0 to 1), and the sum of all the probabilities will be equal to one. The map generation system uses the SoftMax function for multi-classification model it returns the probabilities of each class and the target class will have the high probability. In some cases, map generation system may output a vector of crosswalk classification.” ] 
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar to include producing and combining softmax outputs for each class based on a maximum pixel value and generating a radar map from the softmax output combination. The modification would further refine the softmax output teachings of the primary reference to multi-classification models, returning the probabilities of each class and the target class with high probability; as disclosed by Liang (Paragraph 0153, line 3.)

Claims 4 - 6, and 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over Homayounfar (US 20190147255 A1), in view of Liang (US 20190286921 A1).
As per claim 4: Homayounfar discloses all the limitations of claim 1. Homayounfar does not teach processing an aerial image data based on a histogram. Liang however teaches the following,
further comprising generating a histogram based on the aerial image data, and wherein the processing the aerial image data is based on the histogram. [ See at least Paragraph 0116: “In some non-limiting embodiments or aspects, image data includes a histogram (e.g., a two dimensional histogram, a two dimensional histogram of cloud points representing a feature of a road, a normalized histogram, a feature map, etc.) associated with a feature of a road (e.g., a crosswalk, an intersection, etc.) included in the geographic area. In some non-limiting embodiments or aspects, a histogram may include a value (e.g., a number between 0-255) of a color of each element (e.g., a pixel) in an image of the geographic area...” ]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar to include using a histogram in the image processing. This modification would better refine the image analysis to determine a homogenous area of a geographic area based on the histogram of the intensity of the color as disclosed by Liang (Paragraph 0118, line 2.)
As per claim 5: Homayounfar and Liang disclose all the limitations of claim 4. Liang further teaches the following,
further comprising: determining a plurality of classes associated with the histogram; generating an image for each of the plurality of classes; and wherein the processing the aerial data is based on the images. [ See at least Paragraph 0118: “Additionally or alternatively, image data may include a histogram of an intensity of a color (e.g., black, white, etc.) in the image of the geographic area. In some non-limiting embodiments or aspects, map generation system may determine a homogenous area of a geographic area based on the histogram of the intensity of the color. For example, map generation system may determine a lane of a roadway (e.g., a parking lane, a travel lane, etc.) in the geographic area based on the intensity of the color being the same in the portion of the geographic area that includes the lane. Additionally or alternatively, image data may include a top down camera image (e.g., a synthesized Red Green Blue (RGB) image) of the geographic area. In some non-limiting embodiments or aspects, map generation system may determine a homogenous area of a geographic area based on the top down camera image. For example, map generation system may determine a crosswalk of a roadway in the geographic area based on the color being the same in the top down camera image of the geographic area that includes the crosswalk.” ]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar with determining a plurality of classes associated with a histogram, generating an image for each of the plurality of classes and processing the aerial data based on the images. The modification would aid in image processing and area determination based off aerial image histograms and image generation; and the inverse operation. 
As per claim 6: Homayounfar and Liang disclose all the limitations of claim 5. Liang further teaches the following,
wherein the determining the plurality of classes is based on a mode of a pixel value in the class. [ See at least Paragraph 0130: “In some non-limiting embodiments or aspects, the prediction model may use MaxPool2d (e.g., kernel width, kernel height, stride, padding) and Conv2d (e.g., kernel width, kernel height, out channels, stride, padding, dilation). For example, map generation system processes artificial neuron data with one or more pooling layers of the convolution neural network model to produce pooling layer data associated with a pooling layer. For example, map generation system may process artificial neuron data with one or more pooling layers of the convolution neural network model to produce pooling layer data associated with a pooling layer. In some cases, the map generation system outputs to the pooling layer artificial neurons in a first set of rows and columns from a previous convolution layer. For example, the map generation system outputs an aggregated value into the pooling layer data. For example, the map generation system may aggregate by determining a max function. In such an example, feature data located in a first set of rows and columns of the convolutional layers may be subsampled into artificial neuron data associated with the artificial neurons of the convolution layer. For example, only the max input value in each receptive area is stored as pooling layer artificial neuron data. In some cases, the map generation system may determine a mean function based on the feature map.” ]
The above citation teaches the “mode of a pixel value” as described in the applicant’s specification, Paragraph 0056: “The pixel values in each class are then replaced with the mode of the pixel values in their respective class. The mode can be the mean, the median, or the maximum of pixel values in the group.” 
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar to determine classification with respect to pixel value modes. This would be obvious as a “plurality of different characteristics of the image based on the image data, wherein the plurality of different characteristics include a classification of one or more elements of the image” Paragraph 004 of Liang; suggesting classifying images based on pixel value modes (where pixels represent an image element or characteristic).
As per claim 14: Homayounfar discloses all the limitations of claim 11. Homayounfar does not teach processing an aerial image data based on a histogram. Liang however teaches the following,
wherein the controller is further configured to generate a histogram based on the aerial image data, and wherein process the aerial image data based on the histogram. [ See at least Paragraph 0116: “In some non-limiting embodiments or aspects, image data includes a histogram (e.g., a two dimensional histogram, a two dimensional histogram of cloud points representing a feature of a road, a normalized histogram, a feature map, etc.) associated with a feature of a road (e.g., a crosswalk, an intersection, etc.) included in the geographic area. In some non-limiting embodiments or aspects, a histogram may include a value (e.g., a number between 0-255) of a color of each element (e.g., a pixel) in an image of the geographic area. In some non-limiting embodiments or aspects, the value of the color may vary among shades of red, green, and blue.” ]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar to include using a histogram in the image processing. This modification would better refine the image analysis to determine a homogenous area of a geographic area based on the histogram of the intensity of the color as disclosed by Liang (Paragraph 0118, line 2.)
As per claim 15: Homayounfar and Liang disclose all the limitations of claim 14. Liang further teaches the following,
wherein the controller is further configured to determine a plurality of classes associated with the histogram, generate an image for each of the plurality of classes, and wherein process the aerial data based on the images. [ See at least Paragraph 0118: “Additionally or alternatively, image data may include a histogram of an intensity of a color (e.g., black, white, etc.) in the image of the geographic area. In some non-limiting embodiments or aspects, map generation system may determine a homogenous area of a geographic area based on the histogram of the intensity of the color. For example, map generation system may determine a lane of a roadway (e.g., a parking lane, a travel lane, etc.) in the geographic area based on the intensity of the color being the same in the portion of the geographic area that includes the lane. Additionally or alternatively, image data may include a top down camera image (e.g., a synthesized Red Green Blue (RGB) image) of the geographic area. In some non-limiting embodiments or aspects, map generation system may determine a homogenous area of a geographic area based on the top down camera image. For example, map generation system may determine a crosswalk of a roadway in the geographic area based on the color being the same in the top down camera image of the geographic area that includes the crosswalk.” ]
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar with determining a plurality of classes associated with a histogram, generating an image for each of the plurality of classes and processing the aerial data based on the images. The modification would aid in image processing and area determination based off aerial image histograms and image generation; and the inverse operation. 
As per claim 16: Homayounfar and Liang disclose all the limitations of claim 15. Liang further teaches the following,
wherein the controller is further configured to determine the plurality of classes based on a mode of a pixel value in the class. [ See at least Paragraph 0130: “In some non-limiting embodiments or aspects, the prediction model may use MaxPool2d (e.g., kernel width, kernel height, stride, padding) and Conv2d (e.g., kernel width, kernel height, out channels, stride, padding, dilation). For example, map generation system processes artificial neuron data with one or more pooling layers of the convolution neural network model to produce pooling layer data associated with a pooling layer. For example, map generation system may process artificial neuron data with one or more pooling layers of the convolution neural network model to produce pooling layer data associated with a pooling layer. In some cases, the map generation system outputs to the pooling layer artificial neurons in a first set of rows and columns from a previous convolution layer. For example, the map generation system outputs an aggregated value into the pooling layer data. For example, the map generation system may aggregate by determining a max function. In such an example, feature data located in a first set of rows and columns of the convolutional layers may be subsampled into artificial neuron data associated with the artificial neurons of the convolution layer. For example, only the max input value in each receptive area is stored as pooling layer artificial neuron data. In some cases, the map generation system may determine a mean function based on the feature map.” ]
The above citation teaches the “mode of a pixel value” as described in the applicant’s specification, Paragraph 0056: “The pixel values in each class are then replaced with the mode of the pixel values in their respective class. The mode can be the mean, the median, or the maximum of pixel values in the group.” Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar to determine classification with respect to pixel value modes. This would be obvious as a “plurality of different characteristics of the image based on the image data, wherein the plurality of different characteristics include a classification of one or more elements of the image” Paragraph 004 of Liang; suggesting classifying images based on pixel value modes (where pixels represent an image element or characteristic).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Homayounfar (US 20190147255 A1), in view of Ghadiok (US 20180045519 A1).
As per claim 10: Homayounfar discloses all the limitations of claim 1. Homayounfar does not teach including radar reflectivity values with the radar map. Ghadiok however teaches the following,
wherein the predicted radar map comprises radar reflectivity values. [ See at least Paragraph 0051: “S100 can additionally include determining landmark parameters for the detected landmark S110 (example shown in FIG. 7). S110 can be performed by one or more feature detection modules, feature extraction modules, or by any other suitable module. The applied feature detection module can be selected based on: the time of day, the estimated location, a determined unit region (e.g., unit map and/or subunit of a global map associated with the global system location) or otherwise selected. Landmark parameters can include: the landmark location in the image frame, the landmark scale and/or area occupied in frame, the number of pixels corresponding to the landmark, the landmark shape, the landmark pose relative to the sensor system (e.g., based on the distances between adjacent detected landmark features, such as corners), the landmark pose relative to the vehicle, colors (e.g., of the front, back, and/or sides of the landmark), the landmark relationship to other landmarks in the same or different frame/signal (e.g., distribution of detected landmarks, distance between landmarks, relative size, pose, relative position in frame, etc.), text (e.g., textual indicator) or patterns appearing on the landmark or in the frame (e.g., image), reflectivity, or any other suitable information.” And Paragraph 0046: “The landmark database can include one or more maps (e.g., sparse map with landmarks for each unit region), matrix (e.g., sparse matrix), table, or other data structure. The maps can be static, be generated in real- or near-real time, or otherwise determined… the system can reference a global map of fiducial landmarks, given a GPS estimate of vehicle pose and camera information, and generate a local map of vehicle pose given ground-truth landmarks and camera information.” ] 
Therefore, at the time of filling of the invention, it would have been obvious to one of ordinary skill in the art to modify Homayounfar’s map generation to include reflectivity values in the radar maps as a way to represent a vehicle’s pose and distance to landmarks by use of the radar.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVE ALEXANDER PARASIDIS whose telephone number is (571)272-7458.  The examiner can normally be reached on Mon. - Fri. (7:30 AM - 4:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/S.A.P/Examiner, Art Unit 3669                                                                                                                                                                                                        
/ADAM R MOTT/Primary Examiner, Art Unit 3669